DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VECHICLE REMOTE ENGINE STARTING WITH AMBIENT SITUATION DECECTION .
The disclosure is objected to because of the following informalities:  Throughout the Specification is stated controller is configured to start the engine based on a remote operation. The controller is configured to tighten a limitation condition for limiting an engine start or relax a stop condition after the engine is started in a case where the engine is started based on the remote operation.  The Specification fails to define “tighten a limitation condition for limiting an engine start”. How is a limitation condition tighten? This wording appears to be improperly translated. Likewise relax a stop condition make no sense vehicle cannot be  more relax than stop. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The phrase “to tighten a limitation condition for limiting an engine start or relax a stop condition after the engine is started in a case where the engine is started based on the remote operation” has defined how is a limitation condition tighten ? How is a stop condition relax? It cannot be determined  how it is possible to relax a stop condition after the engine is started as there would be no stop condition.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a) as being anticipated by HASSAN US 2008/0117079 A1. 
Regarding Claim 1, as best understood Hassan discloses a  vehicle comprising: an engine; and a controller configured to start the engine based on a remote operation, wherein the controller (15) is configured limit the condition for engine remote starting and stop engine after the engine is started in a case where the engine is started based on the remote operation, as compared to a case where the engine is started based on a switch operation in an occupant cabin.  [0004]
Regarding claims 2 and 5, Hassen discloses the controller is configured to give a warning that the vehicle is parked indoors in a case where a determination is made that the vehicle is parked indoors when the engine is started based on the remote operation. [0025]
Regarding claim 3, Hassen discloses the controller configured to prohibit the engine start in a case where a determination is made that the vehicle is parked indoors when the engine is started based on the remote operation. [0025]
Regarding claim 4, Hassen discloses the controller is configured to stop the engine in a case where a determination is made that the vehicle is parked indoors after the engine is started based on the remote operation. [0026]
Regarding 6.,Hassen discloses the controller configured to stop the engine in a case where presence of a person around the vehicle is detected while the engine is operated based on the remote operation.[0019]
Regarding 7.,Hassen discloses the controller configured configured to determine whether or not the person is present around the vehicle based on contact recognition with the vehicle. [0020]
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm
. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/               Examiner, Art Unit 3747                                                                                                                                                                                         

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747